Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the RCE filed by the applicant on April 5, 2021.
Claims 1, 8, and 15 have been amended.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance.

Rejections under 35 U.S.C. 101
	Claims 1, 8, and 15 are patent eligible under 35 U.S.C. 101 because they are directed to an abstract idea which is integrated into a practical application.

	Claim 1 recites an apparatus that facilitates the authentication of a transaction initiated by a television to a merchant. This claim recites an abstract idea of certain methods of organizing human activity because it recites commercial interaction (i.e. authenticating a transaction).
	Claim 1, however, recites additional elements which integrate the abstract idea into a practical application. Specifically, claim 1 recites the following limitation:
registering the application enables the application to intercept communications between the television and the merchant.
	This limitation states that an application operating on the apparatus is registered to identify when the television initiates a transaction with a merchant. The application then intercepts the 
	Therefore, these limitations satisfy the requirements set forth by 35 U.S.C. 101.

	Claim 8 satisfies the requirements set forth by 35 U.S.C. 101 for similar reasons as described above regarding claim 1. Claim 8 recites a method for facilitating the authentication of a transaction initiated by a television to a merchant. This claim recites an abstract idea of certain methods of organizing human activity because it recites commercial interaction (i.e. authenticating a transaction).
	Claim 8, however, recites additional elements which integrate the abstract idea into a practical application. Specifically, claim 8 recites the following limitation:
registering the application enables the application to intercept communications between the television and the merchant.
	This limitation states that an application operating on a device comprising a processor and memory is registered to identify when a television initiates a transaction with a merchant. The application then intercepts the transaction message before reaching the merchant. This increases the security of transactions initiated by televisions, which often do not have security features sufficient to securely conduct transactions, by preventing direct communication of user information between the television and merchant. Such limitations apply the judicial exception in a way that is beyond a general linking to the technological environment and/or merely applying generic computer components to 
	Therefore, these limitations satisfy the requirements set forth by 35 U.S.C. 101.

	Claim 15 satisfies the requirements set forth by 35 U.S.C. 101 for similar reasons as described above regarding claim 1. Claim 15 recites a system that facilitates the authentication of a transaction initiated by a television to a merchant. This claim recites an abstract idea of certain methods of organizing human activity because it recites commercial interaction (i.e. authenticating a transaction).
	Claim 15, however, recites additional elements which integrate the abstract idea into a practical application. Specifically, claim 15 recites the following limitation:
registering the application enables the application to intercept communications between the television and the merchant.
	This limitation states that an application operating on the apparatus is registered to identify when the television initiates a transaction with a merchant. The application then intercepts the transaction message before reaching the merchant. This increases the security of transactions initiated by televisions, which often do not have security features sufficient to securely conduct transactions, by preventing direct communication of user information between the television and merchant. Such limitations apply the judicial exception in a way that is beyond a general linking to the technological environment and/or merely applying generic computer components to implement the abstract idea on a computer. Additionally, these limitations amount to more than merely gathering/transmitting data as described in MPEP 2106.05(g).
	Therefore, these limitations satisfy the requirements set forth by 35 U.S.C. 101.
	

Rejections under 35 U.S.C. 102/103
	Regarding claim 1, the following limitations of the claim are not taught by the prior art:
register the application with a television, wherein: registering the application reconfigures one or more devices within a network to reroute messages that are initiated by the television to a merchant to the application; and 
registering the application enables the application to intercept communications between the television and the merchant.
	The prior art reference that is most closely related to the claim as a whole is Ben Ayed (U.S. Patent No. 8905303). Ben Ayed discloses a system for authenticating a transaction initiated by an “on-line terminal” (e.g. a television) via a mobile authentication device. However, as noted by the applicant, Ben Ayed does not teach where the transaction request is intercepted and processed by the mobile authentication device before being transmitted to the merchant. Rather, Ben Ayed teaches where the on-line terminal receives an authorization from a mobile authentication device via a server. The on-line terminal then processes the transaction in response to receiving the authorization. Therefore, the on-line terminal facilitates the payment process rather than delegating the payment process to the mobile authentication device.
	Agrawal (U.S. Pre-Grant Publication No. 20180060838) was also identified as relevant to the claimed invention. Agrawal teaches a system which reroutes transaction messages initiated by a first device through a second device when it is determined that the first device does not meet certain communication criteria. The second device then transmits the transaction data to a transaction service. However, Agrawal does not teach that the second device performs any authentication function, or that the messages are “intercepted” by the second device. The second device is merely used to forward the transaction information in situations where the first device cannot communicate with the transaction service. Therefore, the teachings of Agrawal are not sufficient to overcome the deficiencies of Ben Ayed.

	
	Regarding claim 8, this claim is allowable over the prior art for reasons similar to those described above regarding claim 1.
	The following limitations of claim 8 are not taught by the prior art:
registering the application reconfigures one or more devices within a network to reroute messages that are initiated by the television to a merchant to the application; and 
registering the application enables the application to intercept communications between the television and the merchant.
	For similar reasons as described above, these limitations are not taught by the prior art.

	Regarding claim 15, this claim is allowable over the prior art for reasons similar to those described above regarding claim 1.
	The following limitations of claim 15 are not taught by the prior art:
register the application with a television, wherein: registering the application reconfigures one or more devices within a network to reroute messages that are initiated by the television to a merchant to the application; and 
registering the application enables the application to intercept communications between the television and the merchant.
	For similar reasons as described above, these limitations are not taught by the prior art

	For at least the reasons described above, claims 1, 8, and 15 are allowable. Claims 2-7, 9-14, and 16-20 are allowable for similar reasons due to their dependency on claims 1, 8, and 15.

Citation of Pertinent Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are pertinent for disclosing various features of the claimed invention, but they do not disclose all of the claimed features, as described in the reasons for allowance above.
Smets (U.S. Pre-Grant Publication No. 20180232734): Describes a system for facilitating transactions initiated by IoT devices (e.g. televisions).
Kohli (U.S. Pre-Grant Publication No. 20170286966): Describes a system for authorizing transactions initiated by a client device (e.g. a video game console) via a user device (e.g. the user’s smartphone).
Yuen (U.S. Pre-Grant Publication No. 20040010806): Describes a system for facilitating t-commerce (television commerce) transactions.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D NEWLON/Examiner, Art Unit 3696

/EDWARD CHANG/Primary Examiner, Art Unit 3696